This is an appeal from an order overruling defendant's demurrer to a bill for the specific performance of a contract to purchase from complainant a promissory note. Such a bill is maintainable where the value of the note is uncertain and conjectural. See Pomeroy's Specific Performance, 3rd Ed., Sec. 20. But in this case the bill shows that the note was uncollectable against the maker and that a mortgage given to secure its payment was worthless, there being several outstanding prior mortgages on the property for more than its value. As the bill shows that at the time of the alleged breach of the agreement to purchase the note, the note and security given therefor were worthless, and therefore the value of the note not being uncertain or conjectural, there was an adequate remedy at law in a suit for damages for breach of the contract of purchase. Hence there was no equity in the bill, and the demurrer thereto should have been sustained.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.